
	
		II
		112th CONGRESS
		2d Session
		S. 3557
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Franken (for
			 himself, Mr. Harkin,
			 Mr. Sanders, Mr. Durbin, Mr.
			 Begich, Mr. Leahy,
			 Mr. Blumenthal, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to prohibit
		  institutions of higher education that participate in programs under title IV of
		  such Act from including predispute arbitration agreements in enrollment
		  contracts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arbitration Fairness for Students
			 Act .
		2.Prohibition of
			 predispute arbitration agreementsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the
			 following:
			
				(30)The institution shall not include a
				predispute arbitration agreement in contracts with students for enrollment at
				the institution. In this paragraph, the term predispute arbitration
				agreement means any agreement to arbitrate a dispute that had not yet
				arisen at the time of the making of the
				agreement.
				.
		
